Title: To Alexander Hamilton from Robert Morris, 23 May 1797
From: Morris, Robert
To: Hamilton, Alexander


Philada. May 23d. 1797
Dear Sir
Your letter of yesterday is arrived and the Contents are very Acceptable, I hope the business in the Chancerry Court will soon be dismissed and the Certificate returned to me with that addition.
Accept my Congratulations on the arrival of Mr Church & his Family and I will thank you to present Mrs Morris’s & mine to Mr & Mrs. Church with the Assurance of the pleasure it will give us to See them here. I find by a letter from Mr Marshall that Mr Church would not Treat with him for the purchase of the 100,000 Acres of Genesee Lands Mortgaged to you, but he has found another Person that will and therefore He desires me to forward a Copy of the Mortgage I gave to you, with a declaration that there are no other Incumbrances & that you will assign or release the Mortgage upon receiving the principal & interest of the debt for which it was given. Thus you see my Dear Sir I am obliged to give you trouble, altho I wish to spare it & in order to take it off of you personally I should be glad that you would get an Authenticated Copy from the Office where it is recorded with a Certificate that there are no other incumbrances upon record, and have a declaration drawn & endorsed on the said Copy to be signed by you purporting that you promise & bind yourself to assign or release the Original Mortgage upon receipt of the principal Sum & interest for which it was given, all this except the signing your Name may be done by a person employed for the purpose & I will chearfully pay the Cost. Expedition is necessary as I have an opportunity of sending the Papers by a Gentln whom I wish to be the bearer and he will soon depart. I must also request that you will examine to see that the Certificates & declaration are such as will be likely to give satisfaction to an European purchasor. I am not in a situation to answer offhand as was formerly the case, every claim on my justice, I ought most certainly to pay that which you call for and I will immediately cast about to see how it can be accomplished; respecting which you shall Soon hear again from Dr Sir
Your Obedt & faithfull Friend & Servant
Robt Morris
Alexr Hamilton EsqrNew York
